Citation Nr: 1616963	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a rash on the hands.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2011.  The RO issued a Statement of the Case (SOC) in April 2012.  In April 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In January 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim concerning entitlement to service connection for a rash on the hands.



CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal concerning the issue of entitlement to service connection for a rash on the hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, at his January 2016 Board hearing, the Veteran requested that the issue concerning entitlement to service connection for a rash of his hands be withdrawn.  Therefore, the Veteran has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The claim concerning the Veteran's entitlement to service connection for a rash on his hands is dismissed.


REMAND

A VA addendum medical opinion is needed before the Veteran's claim can be decided on the merits.  The Veteran was afforded a VA examination in September 2010.  The VA examiner diagnosed the Veteran with degenerative joint disease and chondrocalcinosis of the right knee.  Following a review of the claims file, the examiner presumed that the Veteran's current right knee disorder preexisted his active military service.  However, the Veteran's November 1968 military entrance examination documents a normal right knee joint with a scar on the right knee from a gunshot wound.  The entrance examination does not document degenerative joint disease or chondrocalcinosis of the right knee.  Thus, a VA medical opinion is needed first to determine whether the Veteran's current right knee disorder clearly and unmistakably existed prior to service, and if so, whether the right knee disorder was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury event or illness.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Thus, upon remand, a VA addendum medical opinion must be obtained.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the original September 2010 VA joints examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination for the purpose of providing an addendum opinion regarding the Veteran's currently diagnosed degenerative joint disease and chondrocalcinosis of the right knee.  The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.  The examiner is asked to address the following questions:

a. Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing degenerative joint disease of the right knee?
b. If yes, was the pre-existing degenerative joint disease of the right knee clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progress of the disease by such service?  

c. If not pre-existing, then is it at least as likely as not that the current degenerative joint disease of the right knee is etiologically related to any event in the Veteran's active military service?  

d. Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing chondrocalcinosis of the right knee?

e. If yes, was the pre-existing chondrocalcinosis of the right knee clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progress of the disease by such service?  

f. If not pre-existing, then is it at least as likely as not that the current chondrocalcinosis of the right knee is etiologically related to any event in the Veteran's active military service?  

In considering the above, the examiner is asked to consider and address the following evidence:
* The November 1968 entry examination documents a normal right knee joint with a scar from a gunshot wound.
* The November 1968 STR documenting a fall and injury to the right knee.
* The March 1969 limited physical profile with a documentation of old gunshot wound to the right knee.
* The March 1969 complaints of right knee pain and a report of a gunshot wound to the right knee in 8th grade with an unremarkable X-ray.  
* The lay statements and testimony from the Veteran.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.
The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which can reasonably explain the medical guidance in the study of this case.

2.  After the above action has been completed, readjudicate the Veteran's right knee disorder claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


